USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 1 of 10


                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  SOUTH BEND DIVISION

JEREMY HUFFMAN, SR.,                   )
                                       )
                Plaintiff,             )
                                       )
         v.                            )       Cause No. 3:19-cv-169
                                       )
ST. JOSEPH COUNTY, et al               )
                                       )
                Defendants.            )

                    FIRST SET OF INTERROGATORIES TO PLAINTIFF

         Defendants, Head Nurse Lynn, Nurse Jason, Dr. Tieman and Dr. Hall (hereinafter

collectively “Defendants”), by counsel, propound the following interrogatories to Plaintiff.

         Federal Rule 33 requires that within thirty (30) days you provide full, separate and written

answers under oath to each of the following interrogatories. Trial Rule 33(A) requires that you

provide all information that is available to you.

         You must supplement or amend your answers in the future as required by Federal Rule

26(E).

         According to Federal Rule 33(E), any answer which refers to a record must specify the

record in sufficient detail to permit us to locate and identify it as readily as you could.

                                           DEFINITIONS

         1.     “Person” means the plural as well as the singular, and includes any natural person,

governmental unit or entity, partnership, firm, corporation, association, joint venture, or any other

form of business organization, arrangement, or legal entity.

         2.     “Document” means the original and each nonidentical copy of any written, typed,

printed, recorded, photographic or graphic matter, including, without limitation, letters,
USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 2 of 10


memoranda, telegrams, handwritten notes, periodicals, pamphlets, reports, records, including

medical and hospital records, audits, minutes, studies, logs, working papers, diaries, contracts,

agreements, understandings, charts, checks, receipts, estimates, bills, invoices, payments, graphs,

indices, lists, data sheets, drawings, calculations, test results, computer programs, or any other

physical object, however produced or reproduced, now or formerly in the possession, custody or

control of Plaintiff(s).

        3.      “Identify” when referring to a document means to state its date, title or subject

matter, brief description (such as letter, memorandum, notes, etc.), author, addressee, recipient,

and present location, and custodian.

        4.      “Identify” when referring to a person means to state the correct name and address

of the person about whom the information is sought, their present or last-known employer, their

title or office, and nature and dates of affiliation, if any, with Plaintiff(s).

        5.      “Identify” when referring to you, the Plaintiff, means your complete name, each of

your addresses for the last ten (10) years, your social security number, your date of birth, and

occupations and employers for the last ten (10) years, and if pertinent, your maiden name and any

previous married name.

        6.      “Incident” means the event or events which gave rise to your claim for damages.

        7.      “Specify” means to state explicitly, exactly and unambiguously.

                                       INTERROGATORIES

INTERROGATORY NO. 1: Please state your full name.

        ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 3 of 10


INTERROGATORY NO. 2: Please identify each and every written grievance and/or complaint

(formal or informal) you filed at the St. Joseph County Jail regarding the care provided by Head

Nurse Lynn, including but not limited to:

   A. The date you filed the grievance;

   B. The statements made in each grievance;

   C. Whom the grievance was filed against;

   D. To whom you submitted the grievance; and

   E. The form of response you received for each grievance and from whom the response was

       received from.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 4 of 10


INTERROGATORY NO. 3: Please identify each and every written grievance and/or complaint

(formal or informal) you filed at the St. Joseph County Jail regarding the care provided by Nurse

Jason, including but not limited to:

   A. The date you filed the grievance;

   B. The statements made in each grievance;

   C. Whom the grievance was filed against;

   D. To whom you submitted the grievance; and

   E. The form of response you received for each grievance and from whom the response was

       received from.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 5 of 10


INTERROGATORY NO. 4: Please identify each and every written grievance and/or complaint

(formal or informal) you filed at the St. Joseph County Jail regarding the care provided by Dr.

Tieman, including but not limited to:

   A. The date you filed the grievance;

   B. The statements made in each grievance;

   C. Whom the grievance was filed against;

   D. To whom you submitted the grievance; and

   E. The form of response you received for each grievance and from whom the response was

       received from.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 6 of 10


INTERROGATORY NO. 5: Please identify each and every written grievance and/or complaint

(formal or informal) you filed at the St. Joseph County Jail regarding the care provided by Dr.

Hall, including but not limited to:

   A. The date you filed the grievance;

   B. The statements made in each grievance;

   C. Whom the grievance was filed against;

   D. To whom you submitted the grievance; and

   E. The form of response you received for each grievance and from whom the response was

       received from.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 7 of 10


INTERROGATORY NO. 6: Please identify any other administrative remedy you sought at the

St. Joseph County Jail regarding the care provided by Head Nurse Lynn, including but not

limited to the date you sought the administrative remedy and the statements made in each.

       ANSWER:




INTERROGATORY NO. 7: Please identify any other administrative remedy you sought at the

St. Joseph County Jail regarding the care provided by Nurse Jason, including but not limited to

the date you sought the administrative remedy and the statements made in each.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 8 of 10


INTERROGATORY NO. 8: Please identify any other administrative remedy you sought at the

St. Joseph County Jail regarding the care provided by Dr. Tieman, including but not limited to

the date you sought the administrative remedy and the statements made in each.

       ANSWER:




INTERROGATORY NO. 6: Please identify any other administrative remedy you sought at the

St. Joseph County Jail regarding the care provided by Dr. Hall, including but not limited to the

date you sought the administrative remedy and the statements made in each.

       ANSWER:
USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 9 of 10


       I affirm under the penalties for perjury the foregoing answers are true, complete and

accurate.



Date:________________, 2021                ____________________________________
                                           Jeremy Huffman, Sr.


                                           Interrogatories propounded by:




                                           Georgianne M. Walker (23182-71)
                                           Amanda M. Jordan (32129-71)
                                           Attorneys for Defendants

                                           MAY • OBERFELL • LORBER
                                           4100 Edison Lakes Parkway, Suite 100
                                           Mishawaka, IN 46545
                                           Telephone: (574) 243-4100
                                           Facsimile: (574) 232-9789
USDC IN/ND case 3:19-cv-00169-JD-MGG document 34 filed 05/07/21 page 10 of 10


                                 CERTIFICATE OF SERVICE

        I certify that service of the above document was made on February __, 2021 by U.S.
certified mail, return receipt requested, postage affixed upon the following:

Jeremy Huffman, Sr.
16508-027
Beckley FCI
Federal Correction Institution
Inmate Mail/Parcels
P O Box 350
Beaver, WV 25813
Certified Mail #
Return Receipt Requested




                                            Amanda Jordan (32129-71)
